Undercofler, Presiding Justice.
Appellant was convicted of rape and sentenced to life imprisonment. We affirm.
1. Appellant admitted sexual intercourse with the victim but testified it was with her consent. The victim testified she was forcibly raped. Her testimony was supported by medical evidence and an immediate outcry. The jury resolved the issue against the appellant and the evidence is sufficient to support its verdict.
2. Appellant contends that the testimony of a police officer who investigated this crime illegally placed his character in issue. The evidence shows the appellant and the victim had met originally at the Snack Shop several weeks before the alleged rape. The officer testified that the appellant stated he could buy a certain female employee of the Snack Shop, "all day for $20.00 a day.” Appellant complains also that the testimony is irrelevant. We find no error. In addition to a failure to object to the testimony, the appellant’s statement did not put his character in issue and any irrelevancy was harmless. Appellant’s statement imputed no criminal conduct on his part. In our opinion it was merely a gratuitous opinion of this person.
3. We find no error in admitting the police officer’s testimony that the victim stated "she wanted to press charges.” It explained his conduct in presenting the matter to the grand jury. Other testimony of the police officer complained of here was admitted without objection.
4. There was no error in permitting two rebuttal witnesses to testify although they were not included in the list of witnesses furnished in response to appellant’s demand under Code Ann. § 27-1403. The district attorney *847stated in his place that he did not know he would need them until the appellant had testified. Dagenhart v. State, 234 Ga. 809 (218 SE2d 607) (1975). We note the record shows appellant’s trial counsel had interviewed these witnesses prior to trial and had one under subpoena.
Submitted June 24, 1977
Decided October 20, 1977.
E. Herman Warnock, for appellant.
Joseph H. Briley, District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Staff Assistant Attorney General, for appellee.
5. We have reviewed appellant’s complaints to the trial court’s charge. We find no error.

Judgment affirmed.


All the Justices concur.